DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, A method of treating an inflammatory disease in claims 25-31 and 38-43 in the reply filed on 3-11-2021 is acknowledged.
	Claims included in the prosecution are 25-31 and 38-43. Claims 32-37 and 44 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 25-31 and 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tzianabos (US 2004/0219160) in combination with Patrick et al and Foster (7,384,645), optionally in further combination with Chen (PNAS, February 2010, vol. 107, # 7, pp.3099-3104 of record.  

What is lacking in Tzianabos is the teaching of the presence of outer membrane vesicles along with the polysaccharide from B. fragilis. The compositions of Tazianabos are in the form of suspensions and not in the form of tablets, granules.
Patrick discloses outer membrane vesicles containing PSA from B. fragilis can be prepared in distilled water (see Preparation of outer membrane vesicles on page 200).
Foster teaches that gram negative bacteria have outer membrane vesicles (OMVs) and these OMVs contain lipids, phospholipids, proteins and lipopolysaccharides. Foster further equates OMVs with liposomes which are made from 
Chen while disclosing the delivery of antigens using bacterial outer membrane vesicles. The outer membrane vesicles taught however, are E. coli outer membrane vesicles.
It would have been obvious to one of ordinary skill in the art to use the compositions containing the outer membrane vesicles from B. fragilis which already contain the polysaccharide instead of PSA containing antigen to treat taught by Tazianabos to treat inflammation or inflammatory diseases since Patrick teaches that outer membrane vesicles from B. fragilis can be prepared and Foster teaches OMVs can be used to deliver antigens to stimulate immune response and Chen teaches that bacterial outer membrane vesicles could be used to deliver antigens.. The delivery to the mucous membrane orally in a suitable form such as powder, a tablet or a capsule would have been obvious to one of ordinary skill in the art because Tzianabos is suggestive of oral administration.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s arguments mostly pertain to the teachings of Patrick.

	This argument is not persuasive since the in the method of preparation described by Patrick, the membrane preparation is separated from the supernatant fraction and this membrane preparation is used for the preparation of outer membrane vesicles which implies that this fraction contains PSA. Furthermore, on page 197 Patrick clearly states “Immunogold labeling with M Ab----- specific from a polysaccharide found in outer membrane extracts of B. fragilis, ----“ which certainly implies that PSA is present in Patrick’s preparations. With regard to applicant’s arguments that Patrick lacks the teachings of PSA G, the examiner points out that instant claims do not recite such a requirement.
3.	Claims 25-31 and 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tzianabos (US 2004/0219160) in combination with Patrick et al and Foster (7,384,645) as set forth above, further in view of WO 2007/092451, Kasper (US 2009/0317427) individually or in combination..
Tzianabos discloses compositions containing B fragilis polysaccharide coupled with an antigen. According to Tazianabos the polysaccharide promote the development of regulatory T lymphocytes (Treg cells) and these Treg cells confer and transfer protection against a number of inflammatory and allergic conditions including inflammatory bowel disease and various cancers including colon cancer (0005, 0010, 0046-0050, 0081, 0125, 0142, Examples and claims).  The antigen can be CEA antigen 
What is lacking in Tzianabos is the teaching of the presence of outer membrane vesicles along with the polysaccharide from B. fragilis. The compositions of Tazianabos are in the form of suspensions and not in the form of tablets, granules or powder.
Patrick discloses outer membrane vesicles containing PSA from B. fragilis can be prepared in distilled water (see Preparation of outer membrane vesicles on page 200).
Foster teaches that gram negative bacteria have outer membrane vesicles (OMVs) and these OMVs contain lipids, phospholipids, proteins and lipopolysaccharides. Foster further equates OMVs with liposomes which are made from phospholipids both OMVs and liposomes could be used as vaccine formulations to elicit immune responses. In addition, Foster teaches that OMVs typically have LPS of lower toxicity than the LPS of the outer membrane of pathogenic species and therefore, vaccine compositions comprising OMVs typically elicit lesser adverse reactions than compositions comprising pathogenic OMVs (Abstract and col. 3, line 18 through col. 4, line 67, col. 6, line 4 through col. 10, line 6). Foster does not teach OMVs from B. fragilis.
It would have been obvious to one of ordinary skill in the art to use the compositions containing the outer membrane vesicles from B. fragilis which already contain the polysaccharide instead of PSA containing antigen to treat taught by 
WO teaches nutritional formulations containing polysaccharide A from B. fragilis. According to WO, nutritional formulations could be used for enteral administration. The formulations can be in the form of a liquid, dry powder, a capsule or a pill. Further according to WO, the feeding of PSA to newborn infants would provide TH1 stimulus to their immune systems (Abstract, pages 9-11, Examples and claims). 
Kasper teaches oral formulations containing PSA from B. fragilis for the treatment of bowel problems. According to Kasper, the administration of PSA influences the immune homeostatis (0006) with its ability to mediate the establishment of a proper TJ1/TH2 balance for the host. The formulations can be in the form of a liquid, pill or capsule (Abstract, 0006-0008, 0054and 0060).
It would have been obvious to one of ordinary skill in the art too formulate vesicular compositions containing PSA in the form of tablets or other forms since such forms will depend upon the mode of administration and since WO teaches that PSA would provide TH1 stimulus to the immune systems of infants when given orally in the form of liquid, dry powder, capsule or a pill as taught by WO and in various forms for oral consumption taught by Kasper.  As pointed out above, the newly added claims 38-44 drawn to the delivery to the mucous membrane would have been obvious to one of ordinary skill in the art because of the teachings of Tzianabos. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612